





EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into, effective
as of January 8, 2020 (the “Effective Date”), by and among CB Financial
Services, Inc. (the “Company”), Community Bank (the “Bank”) and Barron P.
McCune, Jr. (“Executive”).
RECITALS
WHEREAS, the Company and the Bank desire to employ Executive in an executive
capacity on an interim basis, and Executive desires to be so employed on the
terms contained herein;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
1. POSITION AND RESPONSIBILITIES
(a) Employment.  During the Term (as defined in Section 2(a) below), Executive
agrees to serve as President and Chief Executive Officer of the Company and the
Bank or any successor executive position with the Company and the Bank that is
agreed to and consented by Executive (the “Executive Position”).  Executive will
perform the duties and have all powers associated with Executive Position as
appropriate for a person in the position of the Executive Position, as well as
those assigned by the Board of Directors of the Company or the Bank (the
“Board”).  Executive will report directly to the Board.
(b) Responsibilities.  During Executive’s employment hereunder, Executive will
be employed on a full-time basis and devote his best efforts, business judgment,
skill and knowledge to the performance of Executive’s duties and
responsibilities related to the Executive Position.  As President and Chief
Executive Officer, Executive will be responsible for the overall management of
the Company and the Bank, supervising the senior management team in their
operational management roles with the Bank and acting as a liaison between the
employees of the Bank and the Board.
(c) Principal Place of Employment.  Executive’s principal place of employment
during the Term (as defined below) will be at the Barron P. “Pat” McCune, Jr.,
Corporate Center located at 211 North Franklin Drive, Suite 200, Washington, PA
15301 or any other location(s) at which the Bank and Executive mutually agree
(the “Principal Place of Employment”).  Notwithstanding the foregoing, Executive
will be permitted to perform his duties remotely, provided that such arrangement
does not unreasonably impair Executive’s ability to perform his obligations
under this Agreement, as reasonably determined by the Board in consultation with
Executive.
2. TERM
(a) Term.  The term of this Agreement and the period of Executive’s employment
with the Company and the Bank will begin on the Effective Date and will continue
for the 12-month period ending on the one (1) year anniversary of the Effective
Date, unless earlier terminated in



--------------------------------------------------------------------------------

accordance with Section 4 or extended in accordance with Section 9 (the “Term”).


(b) Employment Following the Term.  Nothing in this Agreement mandates or
prohibits a continuation of Executive’s employment following the Term upon such
terms and conditions as the Bank and Executive may mutually agree.


3.  COMPENSATION, BENEFITS AND REIMBURSEMENT
(a) Base Salary.  The Bank will pay Executive a salary at an annual rate of
$372,000 (“Base Salary”), which will be paid in approximately equal installments
in accordance with the customary payroll practices of the Bank.  During the
Term, the Bank may increase, but not decrease, Executive’s Base Salary.  Any
increase in Base Salary will become the “Base Salary” for purposes of this
Agreement.


(b) Bonus.  The Bank shall pay Executive a signing bonus of $50,000, which will
be payable in a cash lump sum on the Bank’s first normal payroll date
immediately following the Effective Date.  In addition, Executive: (1) is
eligible to participate in any bonus plan or arrangement of the Bank in which
senior management is eligible to participate, pursuant to which a bonus may be
paid to Executive in accordance with such plan or arrangement; or (2) may
receive a bonus, if any, on a discretionary basis, as determined by the Board or
the Compensation Committee of the Board.


(c) Benefit Plans.  Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Bank.  Without limiting the generality of the foregoing provisions of this
Section 3(c), Executive also will be entitled to participate in any employee
benefit plans including but not limited to stock option and restricted stock
plans, retirement plans, pension plans, profit-sharing plans,
health-and-accident plans (Executive’s spouse shall be entitled to participate
in the health plan subject to the plan’s eligibility requirements), or any other
employee benefit plan or arrangement made available by the Bank in the future to
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plans and arrangements.  To the
extent Executive elects not to participate in the Bank’s group health plan, the
Bank shall reimburse Executive for the premium costs associated with Executive’s
election to receive Medicare supplemental insurance coverage during the Term.


(d) Vacation.  Executive will be entitled to four (4) weeks of paid vacation
time each year during the Term measured on a calendar year basis, in accordance
with the Bank’s customary practices, as well as sick leave, holidays and other
paid absences in accordance with the Bank’s policies and procedures for
officers.  Any unused paid time off during an annual period will be treated in
accordance with the Bank’s personnel policies as in effect from time to time.


(e) Automobile.  Executive will be entitled to the use of a Bank purchased or
leased automobile of the make and model as may be mutually agreed upon by the
Board and Executive. Executive will also be entitled to reimbursement for all
operating expenses of the automobile upon substantiation of such expenses in
accordance with applicable policies and procedures of the Bank, including but
not limited to, oil, gasoline, maintenance, repairs and insurance, and will be
added as a named additional insured with respect to such automobile.


2

--------------------------------------------------------------------------------

(f) Expense Reimbursements.  The Bank will pay or reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, use of a Bank-provided cellular telephone and
laptop computer, fees for memberships in such organizations as Executive and the
Board mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Bank. With
regard to a Bank-provided cellular telephone, Executive will be entitled to
reimbursement for all fixed monthly expenses associated with such service and
for reimbursement of all charges for business-related telephone calls, provided
such expenses are substantiated in accordance with applicable policies and
procedures of the Bank.  The Bank also agrees to pay or reimburse Executive for
the reasonable cost of Executive and his spouse to travel between Executive’s
Principal Place of Employment and his permanent residence in Wyoming as
necessary and appropriate, which such reimbursable costs would include airfare,
meals, lodging at an apartment or extended stay hotel within a reasonable
distance of the Principal Place of Employment and other similar traveling
expenses, as appropriate.  The Bank may provide Executive with a Bank credit
card to pay for the foregoing business expenses incurred.  The Bank shall also
provide Executive with a per diem at a rate reasonably determined by the Board
in consultation with Executive to cover ancillary costs related to his travel,
lodging and other business expenditures pursuant to this Section 3(f).


(g) Timing of Payments. To the extent not specifically set forth in this Section
3, any compensation or reimbursements payable or provided under this Section 3
will be paid or provided no later than two and one-half (2.5) months after the
calendar year in which such compensation or reimbursement payment is no longer
subject to a substantial risk of forfeiture within the meaning of Treasury
Regulation 1.409A-1(d).
4.  TERMINATION AND TERMINATION PAY 
(a) Termination.  Prior to the expiration of the Term, either the Bank or
Executive may terminate Executive’s employment relationship with the Company and
the Bank for any reason (or no reason) by providing the other party with thirty
(30) days’ advance written notice of such termination (the “Notice of
Termination”).  Upon Executive’s Date of Termination (as defined below), this
Agreement will immediately terminate without any further action by the Bank or
Executive.
(b) Payments Upon Termination.  Upon Executive’s Date of Termination, the Bank’s
sole obligation under this Agreement will be to pay or provide Executive any
“Accrued Obligations.”  For purposes of this Agreement, “Accrued Obligations”
means the sum of  any: (1) any Base Salary earned through the Executive’s Date
of Termination, (2) unpaid expense reimbursements (subject to, and in accordance
with, Section 3 of this Agreement), (3) unused paid time off that accrued
through the Date of Termination, (4) earned but unpaid bonus or incentive
compensation and (5) vested benefits earned under any equity incentive plan or
employee benefit plan of the Bank or the Company through the Date of
Termination, which vested benefits shall be paid and/or provided in accordance
with the terms of such plans.  Unless otherwise provided by the applicable
compensation arrangement or employee benefit plan, the Accrued Obligations, if
any, will be paid to Executive (or Executive’s estate or beneficiary) within 30
days following the Date of Termination (as defined below).  Notwithstanding the
foregoing, in the event of
3

--------------------------------------------------------------------------------

Executive’s termination of employment pursuant to Section 4(a) above, the Board
shall, at its sole discretion, consider, and not be precluded from, paying
Executive a bonus pursuant to Section 3(b) above.
(c) Notice; Effective Date of Termination.  Notice of Termination of employment
under this Agreement must be communicated by or to Executive or the Bank, as
applicable in accordance with Section 15.  “Date of Termination,” as referenced
in this Agreement, means the date that is thirty (30) days after either the Bank
or Executive gives the other party the Notice of Termination, unless the parties
agree to an earlier date, in which case the Date of Termination will be
effective as of such earlier date.
5.  COVENANTS OF EXECUTIVE
(a) Confidentiality.  Executive recognizes and acknowledges that Executive has
been and will be the recipient of confidential and proprietary business
information concerning the Company, the Bank and their affiliates (collectively,
referred to as “CB”), including without limitation, past, present, planned or
considered business activities of CB, and Executive acknowledges and agrees that
Executive will not, during or after the Term, disclose such confidential and
proprietary information for any purposes whatsoever, except as may be expressly
permitted in writing signed by the Bank, or as may be required by regulatory
inquiry, law or court order.


(b) Information/Cooperation.  Executive will, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.


6.  SOURCE OF PAYMENTS; TAX WITHHOLDING
All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Bank (or any successor of the Bank).  The
Bank may withhold from any amounts payable to Executive hereunder all federal,
state, local or other taxes that the Bank may reasonably determine are required
to be withheld pursuant to any applicable law or regulation (it being understood
that Executive is responsible for payment of all taxes in respect of the
payments and benefits provided herein).


7.  ENTIRE AGREEMENT
This Agreement and any other benefit plan or agreement referenced in this
Agreement represent the entire understanding of the parties with respect to the
subject matter hereof and supersedes all prior understandings, written or oral.
8.  NO ATTACHMENT; BINDING ON SUCCESSORS
(a) This Agreement may not be delegated or assigned by Executive.
4

--------------------------------------------------------------------------------

(b) The terms of this Agreement shall be binding upon the parties hereto and
their respective heirs, personal representatives, successors and permitted
assigns, including any successor employer to the Company or the Bank in the
event of a change in control.
9.  MODIFICATION
This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto.
10.  CERTAIN REQUIRED PROVISIONS
(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company or the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
(b) Solely to the extent necessary to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), Executive’s employment shall not
be deemed to have been terminated unless and until Executive has a Separation
from Service within the meaning of Section 409A of the Code.
(d) Notwithstanding anything in this Agreement to the contrary, if Executive is
a “specified employee” (i.e., a “key employee” of a publicly traded company
within the meaning of Section 409A of the Code and the final regulations issued
thereunder) and any payment under this Agreement is triggered due to Executive’s
Separation from Service, then solely to the extent necessary to avoid penalties
under Section 409A of the Code, no payment shall be made during the first six
(6) months following Executive’s Separation from Service.  Rather, any payment
which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service.  All subsequent payments shall be
paid in the manner specified in this Agreement.
11.  SEVERABILITY
If any provision of this Agreement is determined to be void or unenforceable,
then the remaining provisions of this Agreement will remain in full force and
effect.
12.  GOVERNING LAW
This Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
but only to the extent not superseded by federal law.
13.  ARBITRATION
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted within fifty (50) miles
of the Bank’s corporate headquarters, in accordance with the Commercial Rules of
the American Arbitration Association then in effect.  Judgment may be entered on
the arbitrators’ award in any court having
5

--------------------------------------------------------------------------------

jurisdiction.  The above notwithstanding, the Bank may seek injunctive relief in
a court of competent jurisdiction in the Commonwealth of Pennsylvania to
restrain any breach or threatened breach of any provision of this Agreement,
without prejudice to any other rights or remedies that may otherwise be
available to the Bank.
14.  INDEMNIFICATION
The Bank will provide Executive (including Executive’s heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense, and will indemnify Executive (and
Executive’s heirs, executors and administrators) in accordance with the charter
and bylaws of the Bank or the Company, as applicable, and to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by Executive in connection with or arising out of any action, suit or
proceeding in which Executive may be involved by reason of having been a
trustee, director or officer of the Bank or any subsidiary or affiliate of the
Bank.


15.  NOTICE
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:


To the Bank/Company:
CB Financial Services, Inc. or Community Bank
100 North Market Street
Carmichaels, PA 15320
 
Attention:  Chairman of the Board
 
To Executive:
Most recent address on file with the Bank
   



[Signature Page to Follow]
6

--------------------------------------------------------------------------------





   IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.





 
CB FINANCIAL SERVICES, INC.
         
By: /s/ Mark E. Fox 
 
Name:  Mark E. Fox
 
Title: Chairman
         
COMMUNITY BANK
         
By: /s/ Mark E. Fox 
 
Name:  Mark E. Fox
 
Title: Chairman
         
EXECUTIVE
         
/s/ Barron P. McCune, Jr. 
 
Barron P. McCune, Jr.





7